DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 08/08/2022.
Claims 1, 10, and 17 have been amended.  Claims 1-23 are pending and have been examined on the merits (claims 1, 10, and 17 being independent).
The amendment filed 08/08/2022 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 08/08/2022 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues:
(1) “This allows for certain communications concerning the transaction to occur outside the peer-to peer distributed ledger network for sake of efficiency, and still provides for recording of essential information to the distributed ledger using the peer-to-peer distributed ledger network. For example, a price may be agreed via seller and buyer devices via the computer network, whereas the record.al of the pertinent information may be performed by the seller and buyer computing devices via the peer-to-peer distributed ledger network. In view of the above, it is respectfully submitted that this rejection should be withdrawn.” (see Applicant’s remarks, page 10)
Examiner notes:
(1) The instant recited claims including additional elements (e.g., a buyer device, a seller device, computer network, a peer-to-peer distributed ledger network, a buyer computing device, a seller computing device, a sponsor computing device, the holding entity, the distributed ledger, instructions executable by a controller, an operator of a selling device, an operator of the sponsor device, and an operator of a buyer device) which do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0025], seller device, buyer device, funder device, peer-to-peer distributed ledger network, seller node, buyer node, funder node, distributed software application, transaction facilitator node, and distributed ledger) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “distributed ledger”, “a peer-to-peer distributed ledger network”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in transactions between transaction participants, e.g. purchasing an real estate between a buyer and a seller, for which a computer is used as a tool in its ordinary capacity.  That is, it is generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a peer-to-peer distributed ledger network). – see MPEP 2106.05 (h). 
In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
With regard to the rejections of claims 1-23 under 35 USC 103, Applicant’s arguments and amendments have been considered but are persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.
Applicant argues:
(1) “Cheng-Shorland, Thomas, and Cella, whether considered alone or in combination, fail to teach or suggest such devices and networks.  Accordingly, the claims are patentable over the cited prior art. In view of the above, it is respectfully requested that this rejection be withdrawn and that independent claims 1, 10, and 17 be found allowable. The remaining claims are dependent and should also be found allowable at least by virtue of dependency.” (see Applicant’s remarks, page 11)
Examiner notes:
(1) In consideration of Applicant’s arguments and amendments of independent claims 1, 10, and 17, clarifying citations with regard the Cheng-Shorland in view of Thomas and Cella references have been made to the 35 USC § 103 rejection.  Examiner notes that Applicant is arguing newly amended claim language.  As such, Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 1, 10, and 17, the limitation of “a computer network outside the peer-to-peer distributed ledger network” is not described in the application as filed, and Applicant is requested to provide reference from the original disclosure to support the amendment.
Dependent claims (2-9, 11-16, and 18-23) stand rejected also, under 35 U.S.C. 112(a) by virtue of their dependency on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for processing of information to facilitate an asset transfer which contains the steps of making, recording, establishing, and securitizing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, claim 10 is direct to a computing device, and claim 17 is direct to a non-transitory computer-readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for processing of information to facilitate an asset transfer is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk and commercial or legal interactions including agreements in the form of contracts.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: making… a request to purchase an asset…, recording… an indication of a request…, recording… an indication of acceptance…, establishing… a holding entity…, holding… title to the asset…, recording… establishment of the holding entity…, recording… securitization of repayment of the loan price…., recording… acquisition of title to the asset…, recording… sale of the beneficial ownership of the asset…, recording… sale of control of the holding entity…, recording… realization of the mortgage and the pledge…, recording… release of the mortgage…, recording… provision of funds…, and recording… establishment of the holding entity…
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk and commercial or legal interactions including agreements in the form of contracts.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of making… a request to purchase an asset…, recording… an indication of a request…, recording… an indication of acceptance…, establishing… a holding entity…, holding… title to the asset…, recording… establishment of the holding entity…, recording… securitization of repayment of the loan price…., recording… acquisition of title to the asset…, recording… sale of the beneficial ownership of the asset…, recording… sale of control of the holding entity…, recording… realization of the mortgage and the pledge…, recording… release of the mortgage…, recording… provision of funds…, and recording… establishment of the holding entity… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). Furthermore, the steps of recording information/data, directed to the abstract idea, on a distributed ledger is insignificant extra-solution activity as claimed.
The instant recited claims including additional elements (i.e., a buyer device, a seller device, computer network, a peer-to-peer distributed ledger network, a buyer computing device, a seller computing device, a sponsor computing device, the holding entity, the distributed ledger, instructions executable by a controller, an operator of a selling device, an operator of the sponsor device, and an operator of a buyer device) which do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0025], seller device, buyer device, funder device, peer-to-peer distributed ledger network, seller node, buyer node, funder node, distributed software application, transaction facilitator node, and distributed ledger) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a buyer device, a seller device, computer network, a peer-to-peer distributed ledger network, a buyer computing device, a seller computing device, a sponsor computing device, the holding entity, the distributed ledger, instructions executable by a controller, an operator of a selling device, an operator of the sponsor device, and an operator of a buyer device) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Also, the insignificant extra-solution activity of recording data/information on a distributed ledger is considered well-understood, routine and conventional activity akin to electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-9, 11-16, and 18-23 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2, 11, and 18, the step of “…to record, on the distributed ledger, securitization of repayment of the loan price via a pledge of control of the holding entity...” (i.e. recording… securitization of repayment of the loan price), in claims 3, 12, and 19, the step of “...when the operator of the buyer device fails to effect repayment of the loan price, record, on the distributed ledger, realization of the mortgage and the pledge…” (i.e. recording… realization of the mortgage), in claims 4, 13, and 20, the step of “…record, on the distributed ledger, release of the mortgage and the pledge...” (i.e. recording… release of the mortgage), in claims 5, 15, and 21, the step of “…record, on the distributed ledger, acquisition of title to the asset by the holding entity…” (i.e. recording… acquisition of title), in claims 6, 16, and 22, the step of “…record, on the distributed ledger, realization of the mortgage…” (i.e. recording… realization of the mortgage), in claim 7, the step of “…record, on the distributed ledger, provision of funds…” (i.e. recording… provision of funds), and in claims 8, 14, and 23, the step of “…record establishment of the holding entity…” (i.e. recording… establishment of the holding entity) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Recording acquisition of title to the asset and realization of the mortgage and the pledge is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-9, 11-16, and 18-23, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 10, and 17 above.  Merely claiming the same process using a decentralized ledger (i.e. database) to record transactions information to facilitate an asset transfer does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng-Shorland et al. (hereinafter Cheng-Shorland), US Publication Number 2019/0073729 A1 in view of Thomas, US Publication Number 2019/0333142 A1 in further view of Cella, US Publication Number 2020/0294128 A1.
Regarding claim 1:
Cheng-Shorland discloses the following:
A computer system (reads on “These computer platforms represent many such platforms that may be utilized by individuals, such as potential renters or buyers, to access enterprises 2-n to investigate opportunities for purchasing property offered for sale by individual ones of the enterprises”) for facilitating transactions between transaction participant computing devices connected over a peer-to-peer distributed ledger network (reads on “Blockchain events stored in distributed locations by Blockchain functions and are viewable and retrievable by authorized participants”), the computer system comprising: (Cheng-Shorland: See paragraphs [0019] “Blockchain events stored in distributed locations by Blockchain functions and are viewable and retrievable by authorized participants through their Blockchain wallets, and wherein payments are also managed by Blockchain technology.”, [0038] “These computer platforms represent many such platforms that may be utilized by individuals, such as potential renters or buyers, to access enterprises 2-n to investigate opportunities for purchasing property offered for sale by individual ones of the enterprises, or to investigate opportunities to rent property offered for rent or lease by individual ones of the enterprises. A smartphone 126 (1-n) is also shown in FIG. 1 connecting to the internet through a gateway 128, representing any number of smartphones that may be used by individuals to interact with individual ones of enterprises 2-n.”, and [0153] “the logic which is implemented in the smart-contract on Blockchain does not change when it is created and is always open to anybody in such a way that it is guaranteed by all network participants (miners) who are verifying transactions.”)
a buyer device (reads on “A smartphone 126 (1-n)”); (Cheng-Shorland: See paragraph [0038])
a seller device (reads on “individual ones of enterprises 2-n”) configured to communicate with the buyer device (reads on “A smartphone 126 (1-n)”) via a computer network (reads on “A smartphone 126 (1-n) is also shown in FIG. 1 connecting to the internet through a gateway 128, representing any number of smartphones that may be used by individuals to interact with individual ones of enterprises 2-n.”) outside the peer-to-peer distributed ledger network, the buyer device configured to make (reads on “The seller may have questions back to the Offering Author which may result in revisions to the offer. Revisions may be made and passed back through to the Manage Offer step at 509. In some cases a counteroffer may be made, which goes back to the buyer, to be accepted or rejected.”) a request to purchase an asset, the seller device configured to respond to the request with an acceptance to sell the asset for an agreed price; (Cheng-Shorland: See paragraphs [0038] “These computer platforms represent many such platforms that may be utilized by individuals, such as potential renters or buyers, to access enterprises 2-n to investigate opportunities for purchasing property offered for sale by individual ones of the enterprises, or to investigate opportunities to rent property offered for rent or lease by individual ones of the enterprises. A smartphone 126 (1-n) is also shown in FIG. 1 connecting to the internet through a gateway 128, representing any number of smartphones that may be used by individuals to interact with individual ones of enterprises 2-n.”, [0065] “One possibility is that the offer will simply be rejected by the seller or the seller's agent, in which case everyone is notified, and the process ends. The seller may have questions back to the Offering Author which may result in revisions to the offer. Revisions may be made and passed back through to the Manage Offer step at 509. In some cases a counteroffer may be made, which goes back to the buyer, to be accepted or rejected.”, and [0066] “the seller's agent will accept the offer in its final form. With acceptance, the process enters a closing phase at step 511, wherein all necessary papers are prepared as softcopy, and are distributed and signed electronically via Blockchain account encryption key, and become a part of the overall transaction.”, and Examiner notes: the Specification does not support “a computer network outside the peer-to-peer distributed ledger network” as amended and Applicant is requested to provide a reference from the original disclosure to support this amendment.)
a buyer computing device (reads on “A smartphone 126 (1-n)”) associated with the buyer device and configured to communicate with the peer-to-peer distributed ledger network, the buyer computing device configured to record (reads on “generate Ethereum Blockchain smart contract”), on a distributed ledger via the peer-to-peer distributed ledger network, an indication of the request (reads on “Once the offer is submitted, the system may notify and invite a listing agent and other principles as needed and required by the offer, at step 504. The agent and others may accept the invitations”) from the buyer device to purchase the asset; (Cheng-Shorland: See paragraphs [0038] “These computer platforms represent many such platforms that may be utilized by individuals, such as potential renters or buyers, to access enterprises 2-n to investigate opportunities for purchasing property offered for sale by individual ones of the enterprises, or to investigate opportunities to rent property offered for rent or lease by individual ones of the enterprises. A smartphone 126 (1-n) is also shown in FIG. 1 connecting to the internet through a gateway 128, representing any number of smartphones that may be used by individuals to interact with individual ones of enterprises 2-n.”, [0061] “When the Author activates the submit button, the system sends a verification message to the PBR's mobile device for offer confirmation. Once the PBR confirms the offer, the offer becomes, in a sense, official. At this point the Author is requested to download an application termed here the SZ_App. If the application has not been loaded before, which enables the author, through the App executing on the mobile device, to generate Ethereum Blockchain smart contract, to fully participate in a following process, described below, in managing the offer that has been submitted.”, and [0063] “Once the offer is submitted, the system may notify and invite a listing agent and other principles as needed and required by the offer, at step 504. The agent and others may accept the invitations at step 505.”)
a seller computing device (reads on “individual ones of enterprises 2-n”) associated with the seller device and configured to communicate with the peer-to-peer distributed ledger network, the seller computing device configured to record (reads on “wherein all necessary papers are prepared as softcopy, and are distributed and signed electronically via Blockchain account encryption key, and become a part of the overall transaction.”), on the distributed ledger via the peer-to-peer distributed ledger network, an indication of the acceptance (reads on “the seller's agent will accept the offer in its final form.”) from the seller device to sell the asset in accordance with the request for the agreed price; and (Cheng-Shorland: See paragraphs [0038] “These computer platforms represent many such platforms that may be utilized by individuals, such as potential renters or buyers, to access enterprises 2-n to investigate opportunities for purchasing property offered for sale by individual ones of the enterprises, or to investigate opportunities to rent property offered for rent or lease by individual ones of the enterprises. A smartphone 126 (1-n) is also shown in FIG. 1 connecting to the internet through a gateway 128, representing any number of smartphones that may be used by individuals to interact with individual ones of enterprises 2-n.” and [0066] “the seller's agent will accept the offer in its final form. With acceptance, the process enters a closing phase at step 511, wherein all necessary papers are prepared as softcopy, and are distributed and signed electronically via Blockchain account encryption key, and become a part of the overall transaction.”)
Cheng-Shorland does not explicitly disclose the following, however Thomas further teaches:
a sponsor computing device (reads on fig. 1 “computer system 110”) configured to communicate with the peer-to-peer distributed ledger network, the sponsor computing device controlled by an operator of the sponsor computing device, the operator of the sponsor computing device to establish a holding entity (reads on “lender 140”) through which ownership of the asset is transferred (reads on “Upon satisfaction of the loan itself (i.e., that the loan has been paid in-full), loan processing component 120 may be configured to cause the token to be transferred from lender 140 to applicant 130.”) from an operator of the seller device to an operator of the buyer device through completion of a financing term in which the operator of the buyer device effects repayment of a loan price to the operator of the sponsor computing device, [………………….], the holding entity including a corporation holding title to the asset (reads on “loan processing component 120 may be configured to generate a token representing title to property and associate the token with lender 140”) throughout a duration of the financing term; (Thomas: See paragraphs [0061] “loan administration component 122 may be configured to determine that a mortgage has been funded. Responsive to a determination that a mortgage has been funded, one or more smart contracts may program computer system 110 to automatically generate lien documentation. The one or more smart contracts may program computer system 110 to cause the lien documentation to be filed at a recording office and recorded on a blockchain.” and [0063] “Upon satisfaction of the loan itself (i.e., that the loan has been paid in-full), loan processing component 120 may be configured to cause the token to be transferred from lender 140 to applicant 130. For example, loan processing component 120 may be configured to cause the record of the token in the token registry system to be updated to reflect the transfer of ownership from lender 140 to applicant 130, wherein the token is associated with applicant 130 instead of lender 140.”, and see also [0062], Notes: Thomas does not explicitly disclose the recited claim “the loan price greater than the agreed price”, however the Cella further teaches as below.)
the sponsor computing device (reads on fig. 1 “computer system 110”) configured to record (reads on “Responsive to a determination that a mortgage has been funded, one or more smart contracts may program computer system 110 to automatically generate lien documentation. The one or more smart contracts may program computer system 110 to cause the lien documentation to be filed at a recording office and recorded on a blockchain.”), on the distributed ledger via the peer-to-peer distributed ledger network, establishment (reads on “generate a token representing title to property and associate the token with lender 140 when a loan involving applicant 130 and lender 140 is executed on the property.”) of the holding entity and securitization (reads on “the lien documentation to be filed at a recording office and recorded on a blockchain”) of repayment of the loan price via a mortgage against the asset in favor of the operator of the sponsor computing device until completion of the financing term. (Thomas: See paragraphs [0061] “loan administration component 122 may be configured to determine that a mortgage has been funded. Responsive to a determination that a mortgage has been funded, one or more smart contracts may program computer system 110 to automatically generate lien documentation. The one or more smart contracts may program computer system 110 to cause the lien documentation to be filed at a recording office and recorded on a blockchain.” and [0062] “loan administration component 122 may be configured to obtain an indication that the loan has been paid in-full. Responsive to an indication that the loan has been paid in-full, one or more smart contracts may program computer system 110 to automatically generate lien release documentation. The one or more smart contracts may program computer system 110 to cause the lien release documentation to be filed at the recording office and recorded to the blockchain.”, and see also [0063])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing to persons connected to the partner platforms by computerized devices, displays including information regarding specific properties offered for sale of Cheng-Shorland to include generating a token representing title to property and transferring the token to the buyer or borrower upon satisfaction of the loan itself, as taught by Thomas, in order to provide more secure transferring the ownership of an asset.
Cheng-Shorland and Thomas do not explicitly disclose the recited claim “the loan price greater than the agreed price”, however the Cella further teaches:
….. the loan price greater than the agreed price….. (Cella: See paragraph [0213] “a mortgage is an interaction where a borrower provides the title or a lien on the title of an item of value, typically property, to a lender as security in exchange for money or another item of value, to be repaid, typically with interest, to the lender. The exchange includes the condition that, upon repayment of the loan, the title reverts to the borrower and/or the lien on the property is removed.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing to persons connected to the partner platforms by computerized devices, displays including information regarding specific properties offered for sale of Cheng-Shorland to include a mortgage as repayment of the loan with interest, as taught by Cella, in order to provide a lender as security in exchange for money or item of value to be repaid.
Regarding claim 2:
Cheng-Shorland does not explicitly disclose the following, however Thomas further teaches:
The system of claim 1, wherein: 
the sponsor computing device (reads on “computer system 110”) is further to record, on the distributed ledger, securitization of repayment of the loan price via a pledge (reads on “cause the lien documentation to be filed at a recording office and recorded on a blockchain”) of control of the holding entity in favor of the operator of the sponsor computing device until completion of the financing term; and (Thomas: See paragraphs [0061] “loan administration component 122 may be configured to determine that a mortgage has been funded. Responsive to a determination that a mortgage has been funded, one or more smart contracts may program computer system 110 to automatically generate lien documentation. The one or more smart contracts may program computer system 110 to cause the lien documentation to be filed at a recording office and recorded on a blockchain.”, and [0063] “loan processing component 120 may be configured to generate a token representing title to property and associate the token with lender 140 when a loan involving applicant 130 and lender 140 is executed on the property….. Upon satisfaction of the loan itself (i.e., that the loan has been paid in-full), loan processing component 120 may be configured to cause the token to be transferred from lender 140 to applicant 130. For example, loan processing component 120 may be configured to cause the record of the token in the token registry system to be updated to reflect the transfer of ownership from lender 140 to applicant 130”)
one or more of the buyer computing device, seller computing device, and sponsor computing device are to: (Thomas: See paragraph [0020] “computer system 110 may communicate with or otherwise exchange information with one or more applicants 130, one or more lenders 140, one or more sellers 150, and/ or one or more additional third parties via a network 102.”)
record (reads on “generate a token representing title to property and associate the token with a lender for a loan involving a real estate transaction when the loan is executed on the property”), on the distributed ledger, acquisition of title to the asset by the holding entity and acquisition of beneficial ownership of the asset by the operator of the sponsor computing device, for the agreed price; (Thomas: See paragraph [0012] “each loan may be governed by a smart contract in which terms, conditions, actionable events, rates, and/or other aspects of a loan are defined. In some implementations, responsive to a determination that a mortgage has been funded, the system may automatically generate lien documentation and cause the lien documentation to be filed at a recording office and recorded to the blockchain.” and [0013] “the system may generate a token representing title to property and associate the token with a lender for a loan involving a real estate transaction when the loan is executed on the property. In some implementations, the system may register the token with a token registry system.”)
record, on the distributed ledger, sale of the beneficial ownership of the asset from the operator of the sponsor computing device to the operator of the buyer device for the agreed price; and (Thomas: See paragraph [0013] “the system may handle title transfer related to the administration of a loan. For example, the system may generate a token representing title to property and associate the token with a lender for a loan involving a real estate transaction when the loan is executed on the property. In some implementations, the system may register the token with a token registry system.”)
record (reads on “a smart contract repository may define terms, conditions, actionable events, rates, and/or other aspects of a loan”), on the distributed ledger, sale of control of the holding entity from the operator of the sponsor computing device to the operator of the buyer device for a control price, the control price and the agreed price together amounting to the loan price. (Thomas: See paragraph [0069] “the smart contract repository of blockchain database 128 may be configured to store a smart contract associated with each loan executed between one or more applicants 130 and one or more lenders 140. Smart contracts stored in a smart contract repository may define terms, conditions, actionable events, rates, and/or other aspects of a loan involving one or more applicants 130 and one or more lenders 140 to which it is associated.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing to persons connected to the partner platforms by computerized devices, displays including information regarding specific properties offered for sale of Cheng-Shorland to include generating a token representing title to property and transferring the token to the buyer or borrower upon satisfaction of the loan itself, as taught by Thomas, in order to provide more secure transferring the ownership of an asset.
Regarding claim 3:
Cheng-Shorland and Thomas do not explicitly disclose the following, however the Cella further teaches:
The system of claim 2, wherein the sponsor computing device is further to, when the operator of the buyer device fails to effect repayment of the loan price, record (reads on “a regulatory foreclosure requirement is directed to a particular user, such as a lender or borrower.”), on the distributed ledger, realization of the mortgage and the pledge by the operator of the sponsor computing device. (Cella: See paragraph [0188] “The regulatory notice may be specifically directed toward any party or entity, or a group of parties or entities. For example, a particular notice or communication may be advisable or required to be provided to a borrower, such as on circumstances of a borrower's failure to provide scheduled payments on a loan resulting in a default. As such, such a regulatory foreclosure requirement is directed to a particular user, such as a lender or borrower.”, and see also [0278-0279])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing to persons connected to the partner platforms by computerized devices, displays including information regarding specific properties offered for sale of Cheng-Shorland to include a mortgage as repayment of the loan with interest, as taught by Cella, in order to provide a lender as security in exchange for money or item of value to be repaid.
Regarding claim 4:
Cheng-Shorland and Thomas do not explicitly disclose the following, however the Cella further teaches:
The system of claim 2, wherein the sponsor computing device is further to, when the operator of the buyer device completes repayment of the loan price, record, on the distributed ledger, release of the mortgage and the pledge by the operator of the sponsor computing device. (Cella: See paragraph [0213] “a mortgage is an interaction where a borrower provides the title or a lien on the title of an item of value, typically property, to a lender as security in exchange for money or another item of value, to be repaid, typically with interest, to the lender. The exchange includes the condition that, upon repayment of the loan, the title reverts to the borrower and/or the lien on the property is removed.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing to persons connected to the partner platforms by computerized devices, displays including information regarding specific properties offered for sale of Cheng-Shorland to include a mortgage as repayment of the loan with interest and the title that reverts to the borrower and/or the lien on the property is removed upon repayment of the loan, as taught by Cella, in order to provide a lender as security in exchange for money or item of value to be repaid.
Regarding claim 5:
Cheng-Shorland does not explicitly disclose the following, however Thomas further teaches:
The system of claim 1, wherein: 
the fund is further to record (reads on “generate a token representing title to property and associate the token with a lender for a loan involving a real estate transaction when the loan is executed on the property”), on the distributed ledger, acquisition of title to the asset by the holding entity; and (Thomas: See paragraph [0012] “each loan may be governed by a smart contract in which terms, conditions, actionable events, rates, and/or other aspects of a loan are defined. In some implementations, responsive to a determination that a mortgage has been funded, the system may automatically generate lien documentation and cause the lien documentation to be filed at a recording office and recorded to the blockchain.” and [0013] “the system may generate a token representing title to property and associate the token with a lender for a loan involving a real estate transaction when the loan is executed on the property. In some implementations, the system may register the token with a token registry system.”)
one or more of the buyer computing device, seller computing device, and sponsor computing device are to: (Thomas: See paragraph [0020] “computer system 110 may communicate with or otherwise exchange information with one or more applicants 130, one or more lenders 140, one or more sellers 150, and/ or one or more additional third parties via a network 102.”)
record (reads on “store a smart contract associated with each loan executed”), on the distributed ledger, sale of control of the holding entity from the operator of the sponsor computing device to the operator of the buyer device for the loan price. (Thomas: See paragraph [0069] “the smart contract repository of blockchain database 128 may be configured to store a smart contract associated with each loan executed between one or more applicants 130 and one or more lenders 140. Smart contracts stored in a smart contract repository may define terms, conditions, actionable events, rates, and/or other aspects of a loan involving one or more applicants 130 and one or more lenders 140 to which it is associated.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing to persons connected to the partner platforms by computerized devices, displays including information regarding specific properties offered for sale of Cheng-Shorland to include generating a token representing title to property and transferring the token to the buyer or borrower upon satisfaction of the loan itself, as taught by Thomas, in order to provide more secure transferring the ownership of an asset.
Regarding claim 6:
Cheng-Shorland and Thomas do not explicitly disclose the following, however the Cella further teaches:
The system of claim 5, wherein the sponsor computing device is further to, when the operator of the buyer device fails to effect repayment of the loan price, record (reads on “a regulatory foreclosure requirement is directed to a particular user, such as a lender or borrower.”), on the distributed ledger, realization of the mortgage by the operator of the sponsor computing device. (Cella: See paragraph [0188] “The regulatory notice may be specifically directed toward any party or entity, or a group of parties or entities. For example, a particular notice or communication may be advisable or required to be provided to a borrower, such as on circumstances of a borrower's failure to provide scheduled payments on a loan resulting in a default. As such, such a regulatory foreclosure requirement is directed to a particular user, such as a lender or borrower.”, and see also [0278-0279])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing to persons connected to the partner platforms by computerized devices, displays including information regarding specific properties offered for sale of Cheng-Shorland to include a mortgage as repayment of the loan with interest and the title that reverts to the borrower and/or the lien on the property is removed upon repayment of the loan, as taught by Cella, in order to provide a lender as security in exchange for money or item of value to be repaid.
Regarding claim 7:
Cheng-Shorland does not explicitly disclose the following, however Thomas further teaches:
The system of claim 1, further comprising an investor computing device to record, on the distributed ledger, provision of funds from an operator of an investor device to the operator of the sponsor computing device to finance the mortgage. (Thomas: See paragraph [0059] “To cause the mortgage to fund, loan administration component 122 may be configured to cause a deposit to be made to the escrow account. In some implementations, one or more smart contracts may program computer system 110 to cause a deposit to be made to the escrow account and/or obtain an indication that a deposit has been made to the escrow account. In various implementations, loan administration component 122 may be configured to cause the transaction crediting the escrow account to be recorded to the blockchain via blockchain/hashing component 124.”) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing to persons connected to the partner platforms by computerized devices, displays including information regarding specific properties offered for sale of Cheng-Shorland to include the transaction crediting the escrow account to be recorded to the blockchain, as taught by Thomas, in order to provide more secure transferring the ownership of an asset.
Regarding claim 8:
Cheng-Shorland does not explicitly disclose the following, however Thomas further teaches:
The system of claim 1, wherein one or more of the buyer device, seller device, and operator of sponsor computing device are to record (reads on “be configured to cause the token to be registered with a token registry system”) establishment of the holding entity at an off-ledger corporate registry and to record (reads on “configured to cause the record of the token in the token registry system to be updated to reflect the transfer of ownership”) transference of the asset at an off-ledger asset registry. (Thomas: See paragraphs [0063] “loan processing component 120 may be configured to generate a token representing title to property and associate the token with lender 140 when a loan involving applicant 130 and lender 140 is executed on the property. In some implementations, loan processing component 120 may be configured to cause the token to be registered with a token registry system….. loan processing component 120 may be configured to cause the token to be transferred from lender 140 to applicant 130. For example, loan processing component 120 may be configured to cause the record of the token in the token registry system to be updated to reflect the transfer of ownership from lender 140 to applicant 130”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing to persons connected to the partner platforms by computerized devices, displays including information regarding specific properties offered for sale of Cheng-Shorland to include generating a token representing title to property and transferring the token to the buyer or borrower upon satisfaction of the loan itself, as taught by Thomas, in order to provide more secure transferring the ownership of an asset.
Regarding claim 9:
Cheng-Shorland discloses the following:
The system of claim 1, wherein the buyer device comprises a first mobile device and the seller device comprises a second mobile device. (Cheng-Shorland: See paragraph [0068] “a simplified example of a dashboard as an interactive interface provided to a participant in an embodiment of the invention. Dashboards are provided both for desktop and mobile platforms to cover all devices that may be used by participants….. A variety of functions that may be performed is shown in dashboard 601, as appropriate to individual ones of the participants.”, and see also [0065])
Regarding claim 17:
Claim 17 is similar scope to claim 1 and Cheng-Shorland further teaches the following limitations:
wherein the asset and agreed price are established (reads on “the seller's agent will accept the offer in its final form”) by communication between the selling device (reads on “individual ones of enterprises 2-n”) and the buyer device (reads on “A smartphone 126 (1-n)”) via a computer network (reads on “A smartphone 126 (1-n) is also shown in FIG. 1 connecting to the internet through a gateway 128, representing any number of smartphones that may be used by individuals to interact with individual ones of enterprises 2-n.”) that is outside a peer-to-peer distributed ledger network; (Cheng-Shorland: See paragraphs [0038] “These computer platforms represent many such platforms that may be utilized by individuals, such as potential renters or buyers, to access enterprises 2-n to investigate opportunities for purchasing property offered for sale by individual ones of the enterprises, or to investigate opportunities to rent property offered for rent or lease by individual ones of the enterprises. A smartphone 126 (1-n) is also shown in FIG. 1 connecting to the internet through a gateway 128, representing any number of smartphones that may be used by individuals to interact with individual ones of enterprises 2-n.” and [0066] “the seller's agent will accept the offer in its final form. With acceptance, the process enters a closing phase at step 511, wherein all necessary papers are prepared as softcopy, and are distributed and signed electronically via Blockchain account encryption key, and become a part of the overall transaction.”, and Examiner notes: the Specification does not support “a computer network outside the peer-to-peer distributed ledger network” as amended and Applicant is requested to provide a reference from the original disclosure to support this amendment.)
Cheng-Shorland does not explicitly disclose the following, however Thomas further teaches:
record (reads on “Responsive to a determination that a mortgage has been funded, one or more smart contracts may program computer system 110 to automatically generate lien documentation. The one or more smart contracts may program computer system 110 to cause the lien documentation to be filed at a recording office and recorded on a blockchain.”), on a distributed ledger via the peer-to-peer distributed ledger network, securitization (reads on “the lien documentation to be filed at a recording office and recorded on a blockchain”) of the repayment of the loan price via the mortgage against the asset in favor of the sponsor of the mortgage until completion (reads on “Responsive to an indication that the loan has been paid in-full, one or more smart contracts may program computer system 110 to automatically generate lien release documentation.”) of the financing term. (Thomas: See paragraphs [0061] “loan administration component 122 may be configured to determine that a mortgage has been funded. Responsive to a determination that a mortgage has been funded, one or more smart contracts may program computer system 110 to automatically generate lien documentation. The one or more smart contracts may program computer system 110 to cause the lien documentation to be filed at a recording office and recorded on a blockchain.” and [0062] “loan administration component 122 may be configured to obtain an indication that the loan has been paid in-full. Responsive to an indication that the loan has been paid in-full, one or more smart contracts may program computer system 110 to automatically generate lien release documentation. The one or more smart contracts may program computer system 110 to cause the lien release documentation to be filed at the recording office and recorded to the blockchain.”, and see also [0063])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing to persons connected to the partner platforms by computerized devices, displays including information regarding specific properties offered for sale of Cheng-Shorland to include generating a token representing title to property and transferring the token to the buyer or borrower upon satisfaction of the loan itself, as taught by Thomas, in order to provide more secure transferring the ownership of an asset.
Cheng-Shorland and Thomas do not explicitly disclose the following, however Cella further teaches:
..…wherein the loan price (reads on “a mortgage”) is the sum of a control price (reads on “typically with interest”) and an agreed price (reads on “an item of value, typically property”), wherein the control price comprises the price of selling control of the holding entity from the sponsor of the mortgage to the operator of the buyer device, wherein the agreed price comprises the price of acquiring title to the asset by the holding entity and acquiring beneficial ownership of the asset by the sponsor of the mortgage,….. (Cella: See paragraph [0213] “a mortgage is an interaction where a borrower provides the title or a lien on the title of an item of value, typically property, to a lender as security in exchange for money or another item of value, to be repaid, typically with interest, to the lender. The exchange includes the condition that, upon repayment of the loan, the title reverts to the borrower and/or the lien on the property is removed.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing to persons connected to the partner platforms by computerized devices, displays including information regarding specific properties offered for sale of Cheng-Shorland to include a mortgage as repayment of the loan with interest and the title that reverts to the borrower and/or the lien on the property is removed upon repayment of the loan, as taught by Cella, in order to provide a lender as security in exchange for money or item of value to be repaid.
Regarding claim 10: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claims 11 and 18: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claims 12 and 19: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claims 13 and 20: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claims 14 and 23: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Regarding claims 15 and 21: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claims 16 and 22: it is similar scope to claim 6, and thus it is rejected under similar rationale
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        October 14, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/18/2022